DETAILED ACTION
1.	The applicant’s amendment filed 12/20/2021 was received. Claim 1 was amended.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 09/20/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Kikuchi (US 2017/0106382 A1) in view of Matsumoto (US 2015/0217306 A1) of claims 1-4 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

5.	Support for these amendments can be found in the instant application US PG-Pub. US 2020/0316622 A1: [0040]; [0047]; fig. 1.

Reasons for Allowance
6.	Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a voltage generating unit configured to generate a voltage to be applied to coating material; 
an air motor configured to rotate a rotary atomizing head configured to eject the coating material; and 
a housing configured to house the voltage generating unit and the air motor, wherein the housing has a first air flow passage surrounding the voltage generating unit, a second air flow passage externally surrounding an air turbine which is a component of the air motor, and a third air flow passage through which the first air flow passage and the second air flow passage communicate with each other, 
a wall is arranged between the housing and the air motor, 
an exhaust passage in which driving air discharged from the air turbine flows is formed on an inner side of the wall, and 
the second air flow passage is formed between an inner wall of the housing and an outer wall of the wall, the second air flow passage surrounds an outer side of the air turbine and the exhaust passage via the wall.” The closest prior arts of record Kikuchi (US 2017/0106382 A1) and Matsumoto (US 2015/0217306 A1), do not teach nor suggest “wherein the housing has a first air flow passage… a second air flow passage externally surrounding an air turbine which is a component of the air motor, and a third air flow passage through which the first air flow passage and the second air flow passage communicate with each other, a wall is arranged between the housing and the air motor, an exhaust passage in which driving air discharged from the air turbine flows  as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717